DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted on June 12, 2020.
Claims 1-19 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The recitation “travel history DB” in ¶0007, should be “travel history database (DB)”.

Claim Objections
Claims 2-3 and 11-19 are objected to because of the following informalities: 
The recitation “history database and decides” in claim 2 should be worded as “history database, and decides” or similar.  
The recitation “mounted in the vehicle display a map” in claim 11 should be worded as “mounted in the vehicle to display a map” or similar.  
The dependent claims are also objected to because of their dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a display control unit” in claim 1 (line 4), claim 10 (line 6). 
“a road display decision unit” in claim 2 (line 2)
“a facility search unit” in claim 4 (line 2).
“an in-vehicle communication control unit” in claim 10 (line 4).
“a server communication control unit” in claim 10 (line 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
	Upon reviewing the disclosure, the Examiner could not locate the corresponding specific structure for “a display control unit” in claim 1 (line 4), claim 10 (line 6); “a road display decision unit” in claim 2 (line 2); “a facility search unit” in claim 4 (line 2); “an in-vehicle communication control unit” in claim 10 (line 4); “a server communication control unit” in claim 10 (line 10). Examiner notes that the disclosure mentions control unit 10 and 110 are configured of a CPU, a ROM, a RAM in ¶0014 and ¶0019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
The recitations “a display control unit” in claim 1 (line 4), claim 10 (line 6); “a road display decision unit” in claim 2 (line 2); “a facility search unit” in claim 4 (line 2); “an in-vehicle communication control unit” in claim 10 (line 4); “a server communication control unit” in claim 10 (line 10) are lacking corresponding structure in the disclosure to perform their functions.
The dependent claims are also rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitations “a display control unit” in claim 1 (line 4), claim 10 (line 6); “a road display decision unit” in claim 2 (line 2); “a facility search unit” in claim 4 (line 2); “an in-vehicle communication control unit” in claim 10 (line 4); “a server communication control unit” in claim 10 (line 10) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-9 are directed to an in-vehicle apparatus (i.e., a machine). Claim 10 is directed system equipped with an in-vehicle apparatus (i.e., a machine). Claims 11-19 are directed to information presentation method (i.e., a process).
Therefore, claims 1-19 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 10, and 11 include limitations “display form according to a travel frequency…on the basis of travel history” that recites an abstract idea. The examiner submits that the limitation(s) constitute a certain methods of organization human activity, directed to managing 
For example, case law establishes the above cited abstract idea recites certain methods of organizing human activity.  Cf. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369–1370 (retrieving data from a user and tailoring transmitted content based on the retrieved data constituted an abstract idea); M.P.E.P. 2106.04(a)(2), II (“Certain Methods of Organizing Human Activity”, Section C, citing Capital One Bank (USA)); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52 (Fed. Cir. 2016); MPEP 2106.04 (a)(2), II, D citing Electric Power, (“collecting information, analyzing it, and displaying certain results of the collection and analysis”);  Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); MPEP 2106.04 (a)(2), III, B citing Capital One Fin. Corp. (“collecting, displaying, and manipulating data”).  
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, 
In the present case, the additional limitations beyond the above-noted abstract idea are “a travel history database…history of vehicle is recorded”, server, and “display unit …displaying a map screen”.
For the following reason(s), the examiner submits that the above-identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations, examiner submits that a database/server/display unit is merely using a computer elements to perform the recited functions (MPEP § 2106.05). In particular, the “recording” step is recited at a high-level of generality (i.e., as a generic storage means for guidance) such that it amounts solution activity to apply the exception using a generic computer component in the navigation field. The “display” step is also recited at a high-level of generality (i.e., as a generic display means) such that it amounts to mere solution activities (MPEP § 2106.05).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, independent claims 1, 10, and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server/database/display unit are merely using a computer component and is not significantly more (i.e., as a generic computer element performing a generic computer function for guidance). The “recording” step is recited at a high-level of generality such that it amounts solution activity to apply the exception using a generic computer component in the navigation field. The “display” step is also recited at a high-level of generality (i.e., as a generic display means) such that it amounts to mere solution activities (MPEP § 2106.05). Hence, the claims are not patent eligible.

Dependent claims 
Step 1: Claims 2-9 are dependent of claim 1, which is a device (thus the claims are to a machine (Step 1: yes). Claims 12-19 are dependent of claim 11, which is a method (thus, the claims are to a process (Step 1: yes).
Step 2A Prong One: The dependent claims recite the limitations of “calculates the travel frequency… and decides the display” step in (claims 2 and 12); “calculates the travel frequency by calculating a total value of the number of times of passages…and calculating a ratio of the number of times of passages” step in (claims 3 and 13); “searches for a facility…on the basis of the travel frequency…indicating a position of the facility…” step in (claims 4 and 14); “searches for a facility that matches a user's taste… travel frequency…is a specified value” step in (claims 5 and 15); “searches for a newly-registered…travel frequency is …a specified value” step in (claims 6 and 16); “calculates the travel frequency …route whose origin is a current position…and… traveled in the past… and decides the display form…” step in (claims 8 and 18); and “calculates the travel frequency by counting the number of times of passages… to each combination of an entry link and an exit link… calculating a total value…and calculating a ratio” step in (claims 9 and 19).  These claims also recite an abstract idea directed to a certain methods of organization human activity (i.e. managing personal behavior) and/or a “mental process”.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 2-9 and 13-19, do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Suzuki (US20140005940, Suzuki hereafter).

RE claims 1 and 11:
Suzuki discloses an in-vehicle apparatus mounted in a vehicle and a method, comprising: 
a travel history database in which a travel history of the vehicle is recorded with respect to each road (“history storage unit  stores the passage history” when “the user passes through each road”, see at least ¶0119,  ¶0207,and claim 10); and 
a display control unit  that has a display unit display a map screen (map displayed on display unit 2, ¶0078, fig. 2), 
wherein the display control unit has the display unit display each road (routes shown on fig. 2) included within a display range of the map screen in a display form according to a travel frequency of the vehicle on the basis of the travel history database {see at least ¶0136: “display control unit 79 reads out the map data in a range including the route…and generates screen information 

RE claims 2 and 12:
Suzuki discloses the in-vehicle apparatus and method according to claim 1 or 11. 
Suzuki further discloses comprising a road display decision unit that calculates the travel frequency of the vehicle with respect to each road on the basis of the travel history database (¶0145: “performs the learning of the passage history read out from the history storage unit 73 to calculate the passage frequency of each road”) and decides the display form of each road on the basis of the calculated travel frequency, wherein the display control unit has the display unit display each road in the display form decided by the road display decision unit {see at least… ¶0158: “information on the passage frequency is also used in the cost calculation”…¶0179-0182 and ¶0086: “routes with lowest cost selected”…“displays the map in a predetermined range on the display unit 2”… road passage frequency is displayed in fig. 2 using different colors/width/path#1/path#2 (which corresponds to display form) at the time of the display}.


RE claims 4 and 14:
Suzuki discloses the in-vehicle apparatus and method according to claim 1 or 11. 
Suzuki further discloses comprising a facility search unit that searches for a facility included within the display range of the map screen on the basis of the travel frequency, wherein the display control unit has the display unit display the map screen indicating a position of the facility found by the search by the facility search unit {searching and displaying facility icons I11, I12, and I13 on display range of screen (see fig. 2) based on passage frequency for showing facilities such a  cake shop, a location of a monument, and a location of a park, see at least ¶0088, ¶0177-0182 and fig. 2, 5, 17-21}.

RE claims 5 and 15:
Suzuki discloses the in-vehicle apparatus and method according to claim 4 or 14. 
Suzuki further discloses wherein the facility search unit searches for a facility that matches a user's taste and exists along a road within the display range of the map screen and regarding which the travel frequency is equal to or less than a specified value {searching and displaying facility icons I11, I12, and I13 on display range of screen (see fig. 2) based on low passage frequency (that is the specified value) for showing facilities such a  cake shop, a location of a monument, and a location of a park derived from favorite locations (user’s taste is captured using fav locations as cost); see at least ¶0088, ¶0177-0182 and fig. 2, 5, 17-21; ¶0129, 0157, ¶0166 for favorite location}.

RE claims 6 and 16:
Suzuki discloses the in-vehicle apparatus and method according to claim 4 or 14. 
Suzuki further discloses wherein the facility search unit searches for a newly-registered facility that exists along a road within the display range of the map screen and regarding which the travel frequency is equal to or more than a specified value {searching and displaying facility icons I11, I12, and I13 on display range of screen (see fig. 2) based on low passage frequency (that is the specified value) for showing facilities such a  cake shop, a location of a monument, and a location of a park derived from favorite locations (user’s taste is captured using fav locations as cost) or new facilities (new/unfamiliar routes and locations of interest per ¶0175); also see at least ¶0088, ¶0177-0182 and fig. 2, 5, 12, 17-21; ¶0129, 0157, ¶0166 for favorite location}.

RE claim 10: 
Suzuki discloses an information provision system equipped with an in-vehicle apparatus mounted in a vehicle, and a server, the in-vehicle apparatus comprising: an in-vehicle communication control unit that receives a travel history of the vehicle with respect to each road, wherein the travel history is transmitted from the server (search server 101 manages the passage history of the user…calculates and manages the passage frequency of each road by the user… transmits the information on the route of the search result to the information processing terminal 1 to be displayed on the display unit 2 of the information processing terminal 1, see at least ¶0189-0194 and fig. 9, 14, 17); and
a display control unit  that has a display unit display a map screen (map displayed on display unit 2, ¶0078, fig. 2), 
and the server (101) comprising: a travel history database (history storage unit 143) in which a travel history of a plurality of vehicles including the vehicle is recorded with respect to each road (plurality of terminals 1 corresponds to plural vehicles per ¶0107 and ¶0191; 
a server communication control unit that transmits the travel history of the vehicle with respect to each road on the basis of the travel history database, wherein the display control unit has the display unit display each road included within a display range of the map screen in a display form according to a travel frequency of the vehicle on the basis of the travel history {“passage history for each movement mode of the user of the information processing terminal 1 from the history storage unit 143”  is used to “calculate the passage frequency of each road” (¶0211)…which is fed to transmission control unit 149 (fig. 17)…“the transmission control unit 149  transmits the generated screen information (that contains passage history/frequency) to the information processing terminal 1 (that is the vehicle) and displays the route of the search result on the display unit 2” (¶0216 and 0136) in the range shown in  fig. 2… and the generated screen info (that is display form) includes ¶0086: #1 solid line means low passage frequency, and generated screen information #2 dash line means high passage frequency, ¶0179-0182: different road color or road width  to indicate higher passage frequency}.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 7-9, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US20170200374 by Yanagihara (Yanagihara hereafter).

RE claims 3 and 13:
Suzuki discloses the in-vehicle apparatus and method according to claim 2 or 12. 
Suzuki further discloses wherein the road display decision unit calculates the travel frequency regarding each road in the travel history database {see at least ¶0158: “information on the passage frequency is also used in the cost calculation”…¶0179-0182: “routes with lowest cost selected”…“displays the map in a predetermined range on the display unit 2”… road passage 
Suzuki does not explicitly disclose calculating a total value of the number of times of passages regarding each road and calculating a ratio of the number of times of passages regarding each road to the total value.
In the same filed of endeavor, Yanagihara teaches calculating a total value of the number of times of passages regarding each road and calculating a ratio of the number of times of passages regarding each road to the total value {“the path prediction device 10 assigns a score to each area based on a past traveling frequency”…”for example, a normalized value of 0 to 100” and then determines the use ratio…based on the score per ¶0104; acquire the number of vehicles having traveled from the link L1 to other links (in ¶0087)…and calculate the probability at which the vehicle moves from the link L1 to the link L2 is 58/60, and the probability at which the vehicle moves from the link L1 to the link L5 is 2/60 ( in¶0099)}
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporate the techniques of using the total number of times of passage to calculate a ratio for each road onto the navigation system of Suzuki as taught by Yanagihara, in order to improve path predictions accuracy which increases reliability for a driver (¶0011).

RE claims 7 and 17: 
Suzuki discloses the in-vehicle apparatus and method according to claim 1 or 11. 
Suzuki further discloses The in-vehicle apparatus according to claim 1, wherein the display control unit has the display unit display each road included within the display range of the map 
Suzuki does not explicitly disclose with respect to all routes where the vehicle traveled in the past.
In the same filed of endeavor, Yanagihara teaches with respect to all routes where the vehicle traveled in the past{“ the path prediction device 10 assigns a score to each area based on a past traveling frequency”…”for example, a normalized value of 0 to 100” and then determines the use ratio…based on the score per ¶0104; acquire the number of vehicles having traveled from the link L1 to other links (in ¶0087)…and calculate the probability at which the vehicle moves from the link L1 to the link L2 is 58/60, and the probability at which the vehicle moves from the link L1 to the link L5 is 2/60 (in ¶0099)}. As stated by Yanagihara, a ratio or a percent of all routes where the vehicle traveled in the past is in respect to all routes.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporate the techniques of using a ratio for all  in order to improve path predictions accuracy which increases reliability for a driver (¶0011).

RE claims 8 and 18:
Suzuki in view of Yanagihara disclose in-vehicle apparatus and method according to claim 7 or 17.
Suzuki further comprising a road display decision unit that calculates the travel frequency of the vehicle with respect to each route whose origin is a current position of the vehicle and where the vehicle traveled in the past, on the basis of the travel history database and decides the display form of each road on the basis of the calculated travel frequency, wherein the display control unit has the display unit display each road in the display form decided by the road display decision unit {as shown in fig. 2, current positon I1 is used to display low passage frequency route #1 and high passage frequency route #2 using display form such as solid lines, broken lines, and narrow/ wide road and colors (0084-0088 and ¶0181-0182} from travel history database 73 (¶0119,  ¶0207,and claim 10).
Yanagihara also teaches using links probability to predict path for several road links from history storage unit 12 per ¶0053 to form paths for example (Predicted Path 1: Link L1→ L2→ L3 and  Predicted Path 2: Link L1→ L2→ L7 per ¶0090-0092) where link L1 is extracted as the current position of the prediction target vehicle.
 As it was obvious to have combined the navigation system of Suzuki and Yanagihara, in order to improve path predictions accuracy for increasing reliability for a driver (¶0011), the modifications set forth in claim 8 would have also been obvious.

RE claims 9 and 19:
Suzuki in view of Yanagihara disclose in-vehicle apparatus and method according to claims 8 and 18.
Additionally, Yanagihara further teaches wherein the road display decision unit calculates the travel frequency by counting the number of times of passages in the travel history database with respect to each combination of an entry link and an exit link, which are mutually connected, calculating a total value of the counted number of times of passages, and calculating a ratio of the number of times of passages for each route to the total value {see fig. 10-11 for exit and entry links which are mutually connected; using each links traveling times probability/ratio to predict path for several road links (¶0099) from history storage unit 12 (per ¶0053) to form paths for example (Predicted Path 1: Link L1→ L2→ L3 and  Predicted Path 2: Link L1→ L2→ L7 per ¶0090-0092) where link L1 is extracted as the current position of the prediction target vehicle}
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporate the techniques of using a ratio for route links travelled in the past as a constraint onto the navigation system of Suzuki as taught by Yanagihara, in order to improve path predictions accuracy which increases reliability for a driver (¶0011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harada (US20090105925) teaches a vehicle travel history provision system.
Sumizawa (US20140100772) teaches a navigation system using standards.

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                                                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667